DETAILED ACTION
Applicant’s submission filed on December 20, 2020 has been entered.
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 1-9, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (U.S. Pat. Publ. No. 2015/0141157) in view of Raksanyi et al. (U.S. Pat. No. 4,372,604, hereinafter “Raksanyi”).
Specifically, regarding Claim 1, Sullivan discloses a system comprising: an armrest (AR; FIG. 2 reproduced and annotated below), and a steering wheel support arm (8), but does not disclose the claimed support arm support and positions. 

    PNG
    media_image1.png
    783
    535
    media_image1.png
    Greyscale

However, Raksanyi discloses a support arm (42; FIGS. 3-5) supported by the armrest (30) and movable between an extended position outside the armrest (30; FIG. 1) and a retracted position inside the armrest (30; FIG. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raksanyi with the system of Sullivan to prevent damage to the steering arm and steering wheel while not in use while also providing a secure means of storage while not in use.  
Regarding Claim 2, Sullivan discloses substantially all of the limitations of the present invention, but does not disclose the claimed arm.  However, Raksanyi discloses that the steering wheel support arm (42) is slidable within the armrest (30) between the extended position and the retracted position (FIGS. 3-5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claim 3, Sullivan discloses a steering wheel supported by the steering wheel support arm (FIGS. 1-2).
Regarding Claims 4-6, Sullivan discloses substantially all of the limitations of the present invention, but does not disclose the claimed arm.  However, Raksanyi discloses that the (i) steering wheel support arm includes a base (44) and an extension (42, 50) pivotally supported by the base (FIG. 3), as recited in Claim 4, (ii) base includes a telescoping member (46 which slides within 44; FIG. 3), as recited in Claim 5, and (iii) extension (42, 50) includes a telescoping member (42), as recited in Claim 6.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raksanyi with the system of Sullivan to simplify ease of entry to a desired seating position.
Regarding Claim 7, Sullivan discloses substantially all of the limitations of the present invention, but does not disclose the claimed armrest.  However, Raksanyi discloses that the armrest includes a panel (a flat surface of retaining member 50) movable between a closed position in which the steering wheel support arm is inhibited from moving from the retracted position to the extended position (col. 3, ll. 36-38; FIG. 5) and an open position in which the steering wheel support arm is permitted to move from the retracted position to the extended position (col. 3, ll. 43-49; FIG. 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raksanyi with the system of Sullivan to prevent damage to the steering arm while not in use and protect against improper storage and usage positioning.
Regarding Claim 8, Sullivan discloses substantially all of the limitations of the present invention, but does not disclose the claimed lock.  However, Raksanyi discloses a lock moveable between a locked state in which the panel is inhibited from moving from the closed position to the open position and an unlocked state in which the panel is permitted to move from the closed position to the open position (panel or retaining member 50 prevents rotation of 42 into an open state; FIG. 2, col. 3, ll. 36-38; FIG. 5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raksanyi with the system of Sullivan to prevent damage to the steering arm while not in use.
 Regarding Claim 9, Sullivan discloses a vehicle (FIG. 2; the wheeled-chair is considered a vehicle as it a thing used for transporting people, e.g., within a room, and is also a virtual vehicle that provides a real time driving experience, as discussed at ¶ [0027]) comprising: a seat (ST), an armrest (AR) positioned along a cross-vehicle axis relative to the seat (FIG. 2), and a steering wheel support arm (8), but does not disclose the claimed support arm support and positions.  However, Raksanyi discloses a support arm (42; FIGS. 3-5) supported by the armrest (30) and movable between an extended position outside the armrest (30; FIG. 1) and a retracted position inside the armrest (30; FIG. 2).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raksanyi with the system of Sullivan to prevent damage to the steering arm while not in use.
Regarding Claim 14, Sullivan discloses substantially all of the limitations of the present invention, but does not disclose the claimed armrest.  However, Raksanyi discloses that the armrest includes a panel (a flat surface of retaining member 50) movable between a closed position in which the steering wheel support arm is inhibited from moving from the retracted position to the extended position (col. 3, ll. 36-38; FIG. 5) and an open position in which the steering wheel support arm is permitted to move from the retracted position to the extended position (col. 3, ll. 43-49; FIG. 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raksanyi with the system of Sullivan to prevent damage to the steering arm while not in use and protect against improper storage and usage positioning.
Regarding Claim 15, Sullivan discloses substantially all of the limitations of the present invention, but does not disclose the claimed lock.  ----However, Raksanyi discloses a lock moveable between a locked state in which the panel is inhibited from moving from the closed position to the open position and an unlocked state in which the panel is permitted to move from the cl---osed position to the open position (panel or retaining member 50 prevents rotation of 42 into an open state; FIG. 2, col. 3, ll. 36-38; FIG. 5).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raksanyi with the system of Sullivan to prevent damage to the steering arm while not in use.
Regarding Claim 17, the combination of Sullivan and Raksanyi discloses substantially all of the limitations of the present invention, and Raksanyi further discloses a floor (18), but does not disclose the claimed armrest.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to support the armrest with the floor to increase positioning options without the need for a bench or seat support since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 18, Sullivan discloses substantially all of the limitations of the present invention, but does not disclose the claimed arm.  However, Raksanyi discloses the support arm in the extended position is in front of the seat (FIG. 1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raksanyi with the system of Sullivan to provide a positioning of the steering wheel that is comfortable during use.
Regarding Claim 19, the combination of Sullivan and Raksanyi discloses substantially all of the limitations of the present invention, but does not disclose the claimed position.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the armrest located at a vehicle inboard side of the seat to provide increased entry and seating options for a system user since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 20, Sullivan discloses that the armrest is supported by the seat (FIGS. 2 and 3).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sullivan and Raksanyi in view of Diener et al. (U.S. Pat. No. 8,138,917, hereinafter “Diener”).
The combination of Sullivan and Raksanyi discloses substantially all of the limitations of the present invention, but does not disclose the claimed processor and memory.  However, Diener discloses a processor (18, 26; FIG. 4) and a memory (104) storing instructions executable by the processor (100) to determine whether the support arm (38) is in the extended position (as shown with the solid line of 38) or the retracted position (the dashed line position of 38; FIG. 4), as recited in Claim 10, and (ii) the memory stores instructions executable by the processor to determine whether the steering wheel support arm is in the extended position or the retracted position based on information (col. 4, ll. 36-42) from a proximity sensor (col. 2, ll. 56-59, col. 10, ll. 9-15), as recited in Claim 13.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Diener with the system of Sullivan and Raksanyi to ensure a proper connection is provided during operation (e.g., during racing related video games).
Allowable Subject Matter
 Claims 11, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
El Aile et al. (U.S. Pat. Publ. No. 2017/0225570) discloses a removable steering wheel, but does not disclose the claimed wheel support arm.  Soderlind (U.S. Pat. No. 9,630,644) discloses a stowing steering column for use with an autonomous vehicle but does not disclose the claimed wheel support arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833